Citation Nr: 1017957	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-09 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1965 to 
October 1968 and from August 1969 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Veteran failed to report for a videoconference hearing 
before the Board in October 2008.  He has not requested that 
the hearing be rescheduled.  Accordingly, his request for a 
Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2009). 


FINDING OF FACT

The Veteran has not had PTSD at any time during the pendency 
of this claim.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The record reflects that the veteran was provided with the 
notice required under the VCAA, to include notice concerning 
the disability-rating and effective-date elements of the 
claim, by letters mailed in January 2006 March 2006, prior to 
the initial adjudication of the claim.

The record reflects that service medical records, service 
personnel records, examination reports and VA treatment 
records have been obtained.  Neither the Veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence. Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2009); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes a diagnosis of PTSD during 
service and the claimed stressor is related to that service, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

If the evidence establishes that a Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(2).
 
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Turning to the evidence of record, the Board notes at the 
outset that the Veteran's personnel file indicates that he 
served in the Republic of Vietnam (RVN) from May 1967 to 
April 1968 at Tan Son Nhut Air Base.  The Veteran's claimed 
stressor was Tan Son Nhut Air Base being overrun by Viet Cong 
in February 1968, during which he was forced to draw his 
weapon and hide behind a cargo carrier.

A statement dated in May 2006 from the RO indicates that the 
Chronology of VC/NVA Attacks on the Ten Primary Operating 
Bases in the RVN 1961-1973 shows that Tan Son Nhut was 
attacked 19 times between January 1968 and March 1968 with 
the worst attack occurring in February 1968 with a total of 
19 US Killed in Action and 159 US wounded.  Additionally, The 
United States Military Assistance Command Vietnam Monthly 
Summary for February 1968 shows that Tan Son Nhut was 
attacked by two Viet Cong Main Force Battalions.  Thus, the 
RO found that the Veteran's stressor should be conceded.  

Concerning the Veteran's service treatment records, there is 
no indication of in-service psychiatric treatment.  
Additionally, the Veteran's December 1970 separation 
examination disclosed no evidence of a psychosis or neurosis. 

Regarding the Veteran's VA treatment records, a December 1999 
treatment note, written by a psychiatrist, indicates an Axis 
I diagnosis of generalized anxiety, rule out PTSD and cocaine 
dependence.  The examiner indicated that the Veteran had a 
long history of anxiety and flashbacks to Vietnam.  An 
October 2000 treatment note from the same physician indicates 
a diagnosis of generalized anxiety with a history of 
polysubstance abuse; the Veteran was reported as having a 
slightly anxious mood.  

During February 2005, the Veteran requested to see a mental 
health provider for continued abstinence of alcohol and 
controlled substances and PTSD.  A March 2005 treatment note 
indicates the Veteran had a PTSD intake consult with a 
Licensed Social Worker.  The Social Worker indicated that he 
did not review the Veteran's DD 214.  The Social Worker 
reported that the Veteran's response to his conceded stressor 
was one of intense fear, helplessness or horror; that the 
Veteran persistently re-experienced his stressor; had intense 
psychological distress to internal or external cues that 
symbolized or resembled an aspect of the traumatic event; 
persistent avoidance with a sense of detachment from others 
and a sense of a foreshortened future; and persistent 
symptoms of increased arousal to include difficulty falling 
or staying asleep, hypervigilance, and an exaggerated startle 
response; with the duration of the disturbance being 35 
years.  The Veteran claimed symptoms of poor sleep, 
nightmares and social isolation since his time in Vietnam.  
The Social Worker diagnosed the Veteran with an Axis I 
diagnosis of PTSD.  He also indicated that the Veteran had 
never had psychiatric treatment.

The Board notes that the claims file contains a letter dated 
in January 2006 from a clinical psychologist on the PTSD team 
at the McGuire VA Medical Center.  The psychologist indicated 
that the Veteran used alcohol and illegal drugs in order to 
self-medicate after his experience in Vietnam.  The 
psychologist indicated that based on a clinical interview of 
the Veteran and psychometric screening, it was his opinion 
that the Veteran met the diagnostic criteria for PTSD 
secondary to his combat experience in Vietnam and further 
that his PTSD was severe enough to interfere with his 
interpersonal, occupational and social functioning.  The 
psychologist wrote that the Veteran indicated he had 
recurrent and vivid nightmares, frequent intrusive thoughts, 
flashbacks with auditory and visual hallucinations, periods 
of increased irritability and frustration, anger outbursts, 
hyperarousal, and avoidance behaviors related to his combat.  

The Veteran was afforded two VA examinations with two 
different examiners.  The examiners refused to provide the 
Veteran a diagnosis of PTSD.  

The first examination report, dated in June 2006, was 
authored by a psychologist.  The examiner indicated he had 
reviewed the claims file.  The examiner indicated that the 
Veteran did not meet the DSM-IV criteria for PTSD.  The 
Veteran was diagnosed with alcohol abuse, cocaine dependence 
in partial remission and cannabis dependence.  The examiner 
indicated that he found no persuasive evidence that the 
Veteran's substance abuse problem was related to self-
medicating for symptoms of PTSD; although plausible, the 
finding was not substantially supported based on the 
Veteran's history and current functioning.  

The examiner provided an addendum concerning the prior VA 
examination during March 2007.  The examiner indicated that 
he did not believe the Veteran met the criteria for PTSD as 
his symptoms did not cause clinically significant impairment; 
adding that his historical impairment was largely the result 
of chronic polysubstance abuse and dependence.  Additionally, 
the examiner indicated that the Veteran's anger symptoms 
appeared to be more related to interpersonal conflicts and 
possible cluster B personality traits, rather than secondary 
to difficulty controlling arousal symptoms associated with 
PTSD.  The examiner reiterated that the Veteran told the 
examiner that his substance abuse and anger during his second 
enlistment was secondary to his perception of being unfairly 
treated by his superiors and not being stationed in Germany, 
as opposed to numbing of re-experiencing symptoms or attempts 
to control hyperarousal triggered by exposure to stimuli 
associated with combat trauma.  The examiner also indicated 
that the Veteran had taken the empirically keyed MMPI2 which 
displayed no elevations above cut-off scores on any measure 
of psychopathology, including the PTSD scales.  The only 
elevation was a tendency to display oneself in a favorable 
light, as a moral and conscientious person.  The examiner did 
not think that this invalidated the results as it was likely 
explained by the circumstances of a compensation examination, 
if not anti-social behavior.  The examiner also noted that 
the intake examinations, discussed above, only contained a 
self-report interview data and a face valid psychological 
testing measure - PTSD Checklist, Military.  The examiner 
observed that the Veteran's score dramatically increased, 
from 61 to 85 after his claim for service connection for PTSD 
was denied at the RO level.  The examiner also indicated that 
the Veteran initially sought treatment for PTSD within the 
context of unemployment and housing difficulties and that his 
attendance at PTSD groups was minimal with no medications 
prescribed to control symptoms.  Additionally, the examiner 
noted that during the August 1999 intake for drug and alcohol 
rehabilitation, there was no mention of symptoms or  
diagnosis of PTSD which would be consistent with the 
aforementioned January 2006 letter.  The examiner also noted 
that the March 2005 listing of PTSD as a problem was made by 
a physician's assistant and there was no documentation 
concerning how the Veteran met the criteria for this 
diagnosis; the examiner additionally noted that the Veteran 
was seeing the physician's assistant for bronchitis/sinusitis 
on the date that the diagnosis was entered into the computer 
system.  The examiner indicated that the Veteran's financial 
hardship, unemployment, and substance abuse can significantly 
contribute both directly and indirectly to symptoms of Mood 
and Anxiety disorders; with substance dependence being the 
most objectively supported explanation for his problems.  The 
examiner indicated that his difference of opinion with the 
mental health PTSD clinicians was based on his greater 
weighting of past documentation of symptom presentation and 
legal history, empirically keyed instruments to ascertain 
severity of symptomatology, personal observation of personal 
behavior not demonstrative of pathological hyperarousal or 
avoidance, and Axis IV contributions of current symptom 
presentation.  The examiner also pointed out that since he 
was not involved with treatment of the Veteran, rapport 
maintenance was not a concern and that his duty was to 
diagnose the individual as accurately as possible.

VA treatment records indicate that the Veteran was an 
unscheduled walk-in to VA mental health during August 2006.  
He was seen by the author of the January 2006 letter in 
support of his claim.  The Veteran complained that he had 
been denied service connection for PTSD by the RO and 
reiterated his symptoms of irritability, depressed mood, 
insomnia exacerbated by the Iraq conflict, occasional dreams 
and intrusive thoughts of Vietnam.      

The following month, the Veteran participated in another 
mental health PTSD intake consult in order to re-enroll in 
the PTSD program.  His chief complaint was that his PTSD 
claim had been denied and that he felt anxious and depressed.  
The intake examination report indicates that the Veteran's 
Axis I diagnosis was PTSD and major depression, recurrent.  
The examiner indicated that the Veteran reported intrusive 
thoughts, re-experiencing of events, avoidance, hyperarousal 
symptoms, sleep problems, irritability, anger, difficulty 
concentrating, hypervigilance, and an exaggerated startle 
response.  The examiner indicated that the Veteran had a long 
history of chronic and severe PTSD.  

The Veteran was afforded an additional VA examination during 
January 2009 with a psychologist.  The examiner indicated 
that previous diagnoses of PTSD were based on hyperarousal 
and flashbacks; further indicating that the Veteran plainly 
failed to describe any such symptoms at the time of this 
examination.  The examiner indicated that the Veteran 
demonstrated no significant increase in psychomotor agitation 
or physiological arousal when discussing Vietnam.  The 
examiner reported that the Veteran was very vague when 
indicating dreams or nightmares related to Vietnam; the 
Veteran indicated that he thought about Vietnam all the time 
but couldn't say what he thought about particularly.  The 
examiner indicated that there was not adequate evidence for a 
PTSD diagnosis; however, the Veteran did describe some 
limited PTSD symptoms.  More specifically, the Veteran did 
appear to think of Vietnam intrusively a few times a month, 
which caused him sadness.  The stressors that the Veteran 
described were mortar rounds landing near where he was 
working at the post office.  Interestingly, the Veteran 
indicated that he did not realize that the Tan Son Nhut Air 
Base was overrun by the Viet Cong during 1968 until the next 
day, as he had been working the night shift.  The examiner 
indicated that he was not really questioning the Veteran's 
stressors, but instead commenting that the Veteran did not 
seem to be demonstrating the full range of symptoms or an 
intensity of symptoms that would warrant a diagnosis of PTSD 
and appeared to be more accurately diagnosed with an anxiety 
disorder, not otherwise specified with very limited PTSD-like 
symptoms.  The Veteran indicated that he was not receiving 
any current mental health treatment.  In summary, the 
examiner indicated that the Veteran did not meet the full 
diagnostic criteria for PTSD as he did not demonstrate the 
range and intensity of symptoms that would warrant such 
diagnosis.  Additionally, the examiner indicated that the 
Veteran's substance abuse disorder appeared to have been the 
Veteran's main barrier to effective social and occupational 
adjustment over the years.

The Board concludes that the preponderance of the evidence is 
against establishing service connection for PTSD.  There are 
opinions both for and against the claim.  For the reasons 
that follow, the Board finds that the opinions of the VA 
examiners are entitled to more probative weight than those 
from the PTSD team providers.

In this regard, the Board notes that the VA examiners had the 
entire claims file to review, to include treatment records 
revealing no complaints of PTSD symptomatology for many 
years, and more recently the Veteran's statements concerning 
his symptomatology.  Additionally, the VA examiners 
thoroughly addressed the DSM-IV criteria and provided an 
explanation as to why the Veteran's symptoms did not support 
that diagnosis.  The VA examiners additionally utilized more 
diagnostic tools such as objective testing in formulating 
their opinions.  The VA examiners' reports provided greater 
detail and rationale, conformed to DSM-IV criteria, and 
addressed whether the Veteran's verified stressor resulted in 
PTSD.  The VA examiners also viewed the Veteran's other 
diagnoses of PTSD and thoroughly described why these opinions 
were flawed.  Thus, greater probative weight has been 
assigned to the VA examiners' opinions.  See Miller v. West, 
11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).    

Accordingly, the Board concludes that the Veteran has not had 
PTSD at any time during the period of this claim.  In 
reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


